MEMORANDUM OPINION
                                         No. 04-10-00524-CV

                                     C & A TRUCKING, INC.,
                                            Appellant

                                                   v.

                                         Sylvia HETHERLY,
                                               Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 09-07-48163-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 29, 2010

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).


                                                        PER CURIAM